On Petition for Rehearing and Clarification.
PER CURIAM.
The appellant has requested clarification of the opinion filed herein as to whether the question of the validity of Sections 55.26 and 55.27, Fla.Stat., F.S.A. was initially passed upon in this decision. The validity of the sections of the Florida Statutes was not involved. The appellant was adjudged guilty of contempt for disobedience of a lawful order issued by a court with jurisdiction of the subject matter and parties litigant. In addition the appeal was from the final judgment, quashing the writ of habeas corpus and granting relator permission to appeal. The petition for writ of habeas corpus did not raise the question of the constitutionality of the sections set forth and the sections are not patently in conflict with organic law. Therefore the question was not properly raised upon appeal.
The petition for rehearing is denied.
CARROLL, CHAS., C. J., and HORTON and PEARSON, JJ., concur.